                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


JASON BISHOP                                )
                      Plaintiff,            )
                                            )
v.                                          )      JUDGMENT
                                            )      5:19-cv-308-FL
FEDERAL BUREAU OF                           )
INVESTIGATION and DEPARTMENT                )
OF JUSTICE                                  )
                Defendants.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendation of the United States Magistrate Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 19, 2019, and for the reasons set forth more specifically therein, that this action is
dismissed.

This Judgment Filed and Entered on September 19, 2019, and Copies To:
Jason Bishop (via US mail) Central Regional Hospital, 300 Veazey Road, Butner, NC 27509

September 19, 2019                  PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
